The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by the defendant from a judgment rendered against him for the sum of ten dollars, with costs, being the amount of a license for a ball, which the charity hospital claims the right to exact, under the acts of the Legislature, of 1814, and of 12th of March, 1838. It does not *381appear that the constitutionality or legality of this tax is involved in this case. First Municipality v. Pease, 2d Ann. 538. Charity Hospital v. Stickney, 2d Ann. 551. The amount in dispute gives no jurisdiction to this court.
The appeal is therefore dismissed, with costs.